26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Walter H. SANDS;  Vivian E. Sands, Appellants,v.Mark C. HALVERSON, Trustee of the Estate of Walter andVivian Sands, Appellee.
No. 93-3872.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 9, 1994.Filed:  May 17, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Walter H. and Vivian E. Sands appeal the district court's1 order denying their motion for leave to appeal the interlocutory order of the bankruptcy court.2  We affirm.


2
On August 19, 1993, the Sandses moved for leave to appeal the bankruptcy court's April 13, 1993 order reconverting their bankruptcy to a case under Chapter 7 of Title 11 and restraining them from attempting to convert or dismiss the bankruptcy.  The district court denied the Sandses' motion as untimely under Bankruptcy Rules 8001(b), 8002 and 8003, which require a motion for leave to appeal an interlocutory order to be filed within ten days of the entry of the order.  The Sandses timely appealed the district court's denial.


3
The district court properly denied the motion for leave to appeal the bankruptcy court's order.   See Jacobson v. Nielsen, 932 F.2d 1272, 1272 (8th Cir. 1991) (per curiam) (affirming district court's dismissal of bankruptcy appeal for failure to file notice of appeal within ten days of entry of bankruptcy court's order as required by Bankruptcy Rules 8001 and 8002).  Trustee's request for sanctions is denied.


4
Accordingly, we affirm.



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota


2
 The Honorable Dennis D. O'Brien, Chief Judge, United States Bankruptcy Court for the District of Minnesota